DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “a detection optical unit” in claims 1 and 15.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims include various recitations of the term “and/or”, however this term is deemed indefinite due to the wide ranging embodiments that the term may be understood as encompassing. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2008/0002959 to Border et al.

In regards to claims 1-8, 11-13 and 15-16, Border discloses and shows in Figures 4-5 and 10, an optical apparatus and method, comprising: 
a detector (16) (par. 32); 
a detection optical unit (60, 64, 20, 14, 84) configured to produce an imaged representation of a sample object on the detector (par. 32); 
an adjustable filter element (60) in a beam path of the detection optical unit, the beam path defining the imaged representation (par. 5, 7-8, 39-40, 42); and 

and to drive the detector to capture a first image associated with the first filter pattern, and to capture a second image associated with the second filter pattern (par. 32-34, 44-45),  
wherein the controller is further configured to determine a focus position of the sample object based on the first image and the second image (par. 32-34, 44-45), 
wherein the first filter pattern defines a first line, and wherein the second filter pattern defines a second line (par. 32-34, 44-45);
[claim 2] wherein the controller is further configured to drive a user interface of the optical apparatus to output a user instruction based on the focus position (par. 15, 32-34, 44-45);
[claim 3] wherein the controller is configured to determine a distance of a position of the imaged representation of the sample object in the first image from a position of the imaged representation of the sample object in the second image, and wherein the controller is further configured to determine the focus position based on the distance (par. 32-34, 44-45);  
[claim 4] wherein the controller is configured to determine the distance based on one or more of one-dimensional or two-dimensional correlation of the first image with the second image (par. 32-34, 44-45), object detection of the sample object in the first image and in the second image, and landmark detection in the first image and in the second image (par. 32-34, 44-45);  

[claim 6] wherein the controller is configured to determine a distance of a position of the imaged representation of the sample object in the first image from a position of the imaged representation of the sample object in the second image, wherein the controller is further configured to determine the focus position based on the distance (par. 32-34, 44-45), and wherein the controller is configured to determine the distance based on an orientation of the vector (par. 32-34, 44-45);  
[claim 7] wherein the first line extends parallel to the second line along at least 50% of its length (par. 5, 7-8, 39-40, 42, 45-47) (Figures 7, 8a, 8b);
[claim 8] wherein the filter element comprises at least one of a filter wheel, a digital micromirror device, a liquid crystal filter, a movable filter plates, or an amplitude filter element (par. 39); 
[claim 11] wherein the first line of the first filter pattern is straight or curved (par. 5, 7-8, 39-40, 42, 45-47) (Figures 7, 8a, 8b);  
[claim 12] wherein the second line of the second filter pattern (301 308) is straight or curved (par. 5, 7-8, 39-40, 42, 45-47) (Figures 7, 8a, 8b).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Border, in view of US Publication 2010/0157082 to Katerberg.

In regards to claim 9, Border discloses an autofocusing apparatus and method wherein “a split color filter” and “a split aperture device” are a few of the “several types of focus measurement systems in the prior art” (par. 5, 7-8). 
Border differs from the limitations in that it is silent to the apparatus wherein: [claim 9] the first filter pattern allows transmission of light in a first wavelength range and/or with a first polarization, wherein the second filter pattern allows transmission of light in a second wavelength range and/or with a second polarization, wherein the first wavelength range or the first polarization differs from the second wavelength range or the second polarization, wherein the first image represents the first wavelength range, and wherein the second image represents the second wavelength range.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Border to include a polarization or wavelength filter for the advantage of improving color contrast of an image, with a reasonable expectation of success. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Border, in view of US Patent 5,596,386 to Hankawa.

In regards to claim 10, Border differs from the limitations in that it is silent to the apparatus wherein the first line of the first filter pattern and/or the second line of the second filter pattern is formed by a plurality of holes, and wherein ones of the plurality of holes are arranged spaced apart from one another.  
However, Hankawa teaches and shows in Figures 17-20, a focus detecting apparatus that utilizes a scanning device having a plurality of apertures (col. 9, ll. 42 to col. 10, ll. 53). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Border to include a scanning device having a plurality of apertures for the advantage of utilizing an aperture scanning device that is relatively simple and compact (col. 1, ll. 51-56), with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886